                                      HONORABLE JUDGE BARBARA J. ROTHSTEIN




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

vPersonalize Inc.,
                             Plaintiff,           CASE NO.: 2:18-CV-01836-BJR

       vs.                                        ORDER GRANTING VPERSONLIZE
                                                  INC’S UNOPPOSED MOTION TO SEAL
Magnetize Consultants Ltd.
                                                  PLAINTIFF’S RESPONSE TO
(dba Kit Builder),
                          Defendant               DEFENDANT’S MOTION TO STRIKE
                                                  PLAINTIFF’S INITIAL INFRINGEMENT
                                                  CONTENTIONS AND CERTAIN
                                                  ACCOMPANYING EXHIBITS

                                                  NOTE ON MOTION CALENDAR:
                                                  AUGUST 21, 2019


       The Court, having reviewed and considered Plaintiff’s Motion to Seal Documents and good

cause appearing therefore, the Court Orders the following documents to be filed under seal:

       1. Plaintiff’s Response to Defendant’s Motion to Strike Plaintiff’s Initial
          Infringement Contentions - Unredacted copy of Plaintiff’s Response to Defendant’s
          Motion to Strike Plaintiff’s Initial Infringement Contentions which contains information
          that Defendant has designated as Highly Confidential – Outside Counsel Only.

       2. Exhibit E - Unredacted copy of the Exhibit A to Defendant’s Non-Infringement and
          Invalidity Contentions, served on July 9, 2019 which contains information that
          Defendant has designated as Highly Confidential – Outside Counsel Only. Defendant
          served a redacted version of this document on July 1, 2019, with non-public information
          redacted.

ORDER GRANTING / DENYING                                                        Choi Capital Law PLLC
MOTION TO SEAL - 1                                                           2101 Fourth Ave. Suite 1570
                                                                                 Seattle, WA 98121
                                                                                Phone: 206-588-0463
                                                                                 Fax: 206-971-1650
      3. Exhibit F - Unredacted copy of Plaintiff vPersonalize Inc.’s First Supplemental
         Response to Defendant’s Interrogatories Numbers 2, 9 and 10 (Amended), served on
         August 19, 2019, with the original served on August 15, 2019 which contains
         information that Defendant has designated as Highly Confidential – Outside Counsel
         Only.



DATED this 9th day of September, 2019.




                                                A
                                                Barbara Jacobs Rothstein
                                                U.S. District Court Judge




ORDER GRANTING / DENYING                                                  Choi Capital Law PLLC
MOTION TO SEAL - 2                                                     2101 Fourth Ave. Suite 1570
                                                                           Seattle, WA 98121
                                                                          Phone: 206-588-0463
                                                                           Fax: 206-971-1650
